UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-2391



JACOB WEARING,

                                              Plaintiff - Appellant,

          versus


BOVIS & LEND LEASE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-00-880-5-H-3)


Submitted:   May 14, 2002                     Decided:   June 6, 2002


Before LUTTIG, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jacob Wearing, Appellant Pro Se. Nigle Bruce Barrow, Jr., Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jacob Wearing appeals the district court’s orders denying his

motion for a permanent injunction and granting Defendant’s motion

for summary judgment in this employment action.    We have reviewed

the record and the district court’s orders and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wearing v. Bovis Lend Lease, Inc., No. CA-00-880-5-H-3

(E.D.N.C. Aug. 23 & Nov. 15, 2001).    We deny Wearing’s motions for

a default judgment, to deny Defendant response, and for relief

under Fed. R. Civ. P. 54(c).         Finally, we dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                           AFFIRMED




                                 2